Citation Nr: 1204477	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  99-04 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for post-operative hammertoes of the right foot.  

2.  Entitlement to a disability rating in excess of 20 percent for post-operative hammertoes of the left foot.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and December 2007 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

These issues were previously presented to the Board in October 2009, at which time they were remanded for additional development.  They have now been returned to the Board.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  



FINDINGS OF FACT

1.  The Veteran's post-operative hammertoes of the right foot are characterized by pain and tenderness of the right foot, worsening with use, but without fracture or dislocation of the bones of the right foot.  

2.  The Veteran's post-operative hammertoes of the left foot are characterized by pain and tenderness of the left foot, worsening with use, but without fracture or dislocation of the bones of the left foot.  



CONCLUSIONS OF LAW

1.  A disability rating in excess of 20 percent for post-operative hammertoes of the right foot is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5283 (2011). 

2.  A disability rating in excess of 20 percent for post-operative hammertoes of the left foot is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5283 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In May 2006, May 2010, and August 2011 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the May 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the March 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Pertinent medical records have also been obtained from the Social Security Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He has also been afforded VA medical examinations on several occasions, most recently in April 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Increased ratings-Bilateral foot disabilities

The Veteran seeks increased ratings for his service-connected disabilities of the bilateral feet.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board has long recognized that, when considering initial ratings, the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  In the case of Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the U.S. Court of Appeals for Veterans Claims (Court) held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  

The Veteran's post-operative hammertoes of the feet are currently rated as 20 percent disabling for each foot under Diagnostic Code 5283, for malunion or nonunion of the tarsal or metatarsal bones.  Under this Code, a 20 percent rating is warranted for moderately severe impairment, and a 30 percent rating is warranted for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5283.  The Veteran has also been granted a 20 percent rating under Diagnostic Code 5276 for bilateral plantar fasciitis with pes planus; that issue is not, however, on appeal before the Board at the current time.  

Upon receipt of his May 2006 increased rating claim, the Veteran was afforded an August 2006 VA podiatry examination.  A history of bilateral hammertoes, with surgical correction in 1978 during military service, was noted.  Currently, he reported bilateral foot pain at rest, as well as with standing and walking.  He used medication for his pain, as well as corrective shoe arches, diabetic shoes, and air-cushioned heel supports.  At night, he wore night splints on his feet.  On objective examination, the Veteran had no pain with motion of the forefoot, midfoot, or hindfoot.  He was without edema or instability.  Tenderness was reported, however, over the plantar aspects of the metatarsal heads and the medial aspects of the plantar surfaces of the calcaneus.  A flatfoot deformity, more pronounced with standing, was also observed.  No callosities, skin breakdown, or unusual shoe wear was evident.  The Veteran reported pain after standing 5-10 minutes, or after walking 15-20 minutes.  The final impression was of bilateral plantar fasciitis, bilateral pes planus, and bilateral hammertoe corrections which were doing well, according to the examiner.  

The Veteran was next afforded a VA medical examination of his feet in October 2007.  He reported constant bilateral foot pain involving all the toes of both feet.  His pain worsened with use, and felt like a burning and cramping sensation.  Numbness and tingling were also reported.  He used special shoes and sole inserts, as well as pain medication, to address his symptoms.  He was able to walk on his own, but used an electric wheelchair, a cane, and a walker to aid his mobility.  On physical examination, he had a 1-inch by 1/2-inch hard callus on the side of the left fifth metatarsal, without infection, drainage, or pus.  He also had a 1/2-inch scar on top of the 3rd metatarsal, and a 1 inch scar on the 2nd toe of the left foot.  His right foot exhibited a 1-inch scar on top of the right 2nd toe, a 1/2-inch scar on top of the 3rd metatarsal, and a 1-inch scar on the medial right ankle.  Hammertoe deformities were still present on the toes of both feet.  His toes were also tender to palpation.  Weightbearing, standing, and walking were all within normal limits.  X-rays of the feet indicated deformity of the left proximal interphalangeal joint consistent with old trauma.  The left 5th interphalangeal joint was fused, with good alignment.  Flexion deformities involving the 3rd and 4th distal interphalangeal joints were also observed.  No other acute fractures or dislocations were present.  The final impression was of bilateral hammertoe deformities with chronic bilateral foot and toe pain.  

Most recently, the Veteran was afforded a VA medical examination in April 2011.  He reported surgeries of the bilateral feet in 2009 and 2010, consisting of bilateral tarsal tunnel releases and multiple hammertoe reconstruction procedures.  He continued to use bilateral arch supports in his shoes.  Despite his surgeries and other treatment, the Veteran continued to experience chronic bilateral foot pain, especially with use.  His pain was described as between 5-8/10, increasing to 10/10 with use.  This pain lasted up to 2 hours after prolonged walking or standing.  Along with his arch supports, the Veteran also used a cane and an electrical scooter to aid his mobility.  On physical inspection, he also wore compression stockings.  The Veteran was noted to be morbidly obese.  On objective examination, his feet displayed multiple well-healed hammertoe corrective surgery incision scars, but were otherwise normal in appearance, with a minimally decreased plantar arch on standing.  No current hammertoes or hallux valgus deformities were observed.  No fixed or flexible fore or midfoot deformities were present.  Some bilateral varus angulation was observed at the calcaneus, consisting of 10 degrees on the left and 7 degrees on the right.  No neurovascular defects were present.  The Veteran was noted to walk slowly and deliberately, but his gait was not antalgic.  X-rays indicated corrective screws in the metatarsals of both feet, but both feet were without significant degenerative changes, fractures, or dislocations.  

The Veteran has also received regular VA outpatient treatment during the pendency of this appeal.  He has consistently reported pain and redness of the bilateral feet, worsening with use.  He generally moves about using a wheelchair, but has the ability to walk on his own.  Undated color photographs of the Veteran's feet show surgical incisions closed by stitches across all toes but the big toe of the right foot.  

The Veteran has also sought private medical care for his feet during the pendency of this appeal.  Outpatient treatment records dated in 2009 and 2010 from Accent Podiatry confirm chronic pain of the feet.  In 2009 and 2010, the Veteran underwent bilateral tarsal tunnel releases and hammertoe revision surgeries.  These operations were without complications, but the Veteran continued to report bilateral pain of the feet thereafter.  

After considering the totality of the evidence, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 20 percent for the Veteran's post-operative hammertoes of the right foot.  According to the August 2006, October 2007, and April 2011 VA medical examination reports, as well as the private and VA treatment records, the Veteran's hammertoes of the right foot result in pain and tenderness with palpation, worsening with use, but otherwise do not exhibit edema, skin breakdown, neurovascular impairment, or acute fractures or dislocations of the right foot.  Although the Veteran uses a motorized scooter to aid his mobility, he retains the ability to ambulate on his own, using a cane.  The April 2011 examination report described the Veteran's gait as slow and deliberate, but not antalgic.  Overall, the Board finds the preponderance of the evidence is against a finding of severe impairment, for which a 30 percent evaluation for the Veteran's post-operative hammertoes of the right foot would be warranted under Diagnostic Code 5283.  

Likewise, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 20 percent for the Veteran's post-operative hammertoes of the left foot.  According to the August 2006, October 2007, and April 2011 VA medical examination reports, as well as the private and VA treatment records, the Veteran's hammertoes of the left foot result in pain and tenderness with palpation, worsening with use, but otherwise do not exhibit edema, skin breakdown, neurovascular impairment, or acute fractures or dislocations of the left foot.  Although the Veteran uses a motorized scooter to aid his mobility, he retains the ability to ambulate on his own, using a cane.  The April 2011 examination report described the Veteran's gait as slow and deliberate, but not antalgic.  Overall, the Board finds the preponderance of the evidence is against a finding of severe impairment, for which a 30 percent evaluation for the Veteran's post-operative hammertoes of the left foot would be warranted under Diagnostic Code 5283.  

In reviewing the Veteran's  claim, the Board is also aware that separate ratings are available for scars that are poorly nourished, with repeated ulceration; are tender and painful on objective demonstration; or cause any limitation of function.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  In the present case, the Veteran has not been awarded a separate compensable rating for his surgical scars of the bilateral feet.  On the recent VA examination reports, however, his surgical scars were not noted to be ulcerated, poorly-nourished, or tender on examination, with evidence of underlying impairment resulting therein.  Based on these findings, a separate rating is not warranted under the criteria for skin disabilities.

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The Board observes that although the Veteran is unemployed, his unemployment is due to several disabilities, including his diabetes, obesity, and other orthopedic disorders, not just his feet.  He has also not required extended hospitalization for his service-connected disabilities during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected foot disabilities alone are the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his bilateral foot disabilities.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disabilities at issue.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the preponderance of the evidence is against the award of disability ratings in excess of 20 percent each for post-operative bilateral hammertoes of the right and left feet.  As a preponderance of the evidence is against the award of increased ratings, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to disability rating in excess of 20 percent for post-operative hammertoes of the right foot is denied.  

Entitlement to disability rating in excess of 20 percent for post-operative hammertoes of the left foot is denied.  


REMAND

As noted in the introduction, the Veteran has also perfected an appeal of the denial of a TDIU.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In the present case, the Veteran has been granted service connection for bilateral plantar fasciitis/pes planus, with a 30 percent rating; post-operative hammertoes of the right and left feet, with a 20 percent rating for each foot; hypertension, with a 10 percent rating, and; pseudofolliculitis barbae, with a 10 percent rating.  His combined rating is 70 percent, with a cumulative disability rating in excess of 40 percent for disabilities of the lower extremities; thus, he meets the criteria for extraschedular consideration under 38 C.F.R. § 4.16(a).  Additionally, the Veteran has not worked in several years, and has mobility issues related to his service-connected disabilities.  On VA podiatry and general medical examinations in April 2011, various VA examiners concluded that the Veteran's hypertension, pseudofolliculitis barbae, and bilateral foot disabilities did not, individually, prohibit all forms of employment, but an employability assessment was not provided regarding the cumulative effect of these disabilities in their totality.  Thus, the Board concludes a new VA medical examination or opinion is required.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to an appropriate medical expert to review his service-connected disabilities and their effect upon his employability.  The Veteran need not be scheduled for a physical examination unless such examination is deemed necessary by the opinion provider to fulfill the terms of this remand.  The expert is asked to discuss all of the Veteran's service-connected disabilities (hypertension, pseudofolliculitis barbae, bilateral plantar fasciitis/pes planus, and bilateral hammertoes of the feet) and note any impairment resulting therein.  

After considering the Veteran's service-connected disabilities in full, the expert is asked to state whether it is at least as likely as not that the Veteran's service-connected disabilities, taken together, prevent him from obtaining and/or maintaining gainful employment.  The medical basis for any opinion expressed should be provided.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


